Exhibit 10.1

 

NORTHWEST AIRLINES CORPORATION

     STOCK INCENTIVE PLAN

 

Deferred Stock Award Agreement

 

THIS DEFERRED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of
                 , by and between NORTHWEST AIRLINES CORPORATION, a Delaware
corporation (the “Company”), and                   (the “Grantee”), an employee
of the Company or a subsidiary of the Company, pursuant to and subject to the
terms and conditions of the Northwest Airlines Corporation      Stock Incentive
Plan (as amended, the “Plan”).

 

WHEREAS, pursuant to the terms and conditions of the Plan and the terms and
conditions contained herein, the Company has granted the Grantee on the Grant
Date (as defined herein) a Deferred Stock award as an inducement for the Grantee
to remain an employee of the Company or its subsidiary and to retain and
motivate the Grantee during his employment with the Company and its
subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Company and the Grantee hereby agree as follows:

 

Section 1.  Definitions

 

Unless otherwise defined in this Agreement, all capitalized terms used herein
shall have the meanings attributed to them in the Plan.

 

1.1                                 “Award” shall mean the Deferred Stock award
granted to the Grantee as of the Grant Date on the terms and conditions set
forth in this Agreement.

 

1.2                                 “Cause” shall mean with respect to the
termination of the Grantee’s employment with the Company or a subsidiary of the
Company: (a) an act or acts of personal dishonesty by the Grantee intended to
result in substantial personal enrichment of the Grantee at the expense of the
Company or its subsidiary, (b) an act or acts of personal dishonesty by the
Grantee intended to cause substantial injury to the Company or its subsidiary,
(c) material breach (other than as a result of a Disability) by the Grantee of
the Grantee’s obligations under the terms and conditions of the Grantee’s
employment, which action was (i) undertaken without a reasonable belief that the
action was in the best interests of the Company or its subsidiary and (ii) not
remedied within a reasonable period of time after receipt of written notice from
the Company or its subsidiary specifying the alleged breach, or (d) the
conviction of the Grantee of a felony.

 

1.3                                 “Change in Control” shall mean any one of
the following:

 

(a)                                  (i) The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”), other than
one or more Permitted Holders or their Related Parties or

 

1

--------------------------------------------------------------------------------


 

any group comprised exclusively of Permitted Holders or their Related Parties,
of beneficial ownership (within the meaning of Rule 13d-3 and 13d-5 promulgated
under the Exchange Act, except that such person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) of 20% or more (or, if such Person is an Institutional Investor (as
such term is defined in the Rights Agreement dated as of November 20, 1998
between Northwest Airlines Corporation and Norwest Bank Minnesota, N.A.), 25% or
more), of either (A) the then outstanding shares of Common Stock of the Company
(or its successor by merger, consolidation or purchase of all or substantially
all of its assets) (the “Outstanding Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company (or its successor
by merger, consolidation or purchase of all or substantially all of its assets)
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), and (ii) the Permitted Holders or their Related Parties
collectively “beneficially own” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) a lesser percentage of that which is described in each
of clause (A) and  (B) above and do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority of
the board of directors of the Company or such successor;

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided,
however, that any individual becoming a director subsequent to the date hereof,
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company;

 

(c)                                  Consummation by the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Common Stock and Outstanding Voting Securities, as

 

2

--------------------------------------------------------------------------------


 

the case may be, and (ii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of such Board providing for such Business
Combination; or

 

(d)  Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

1.4                                 “Committee” shall mean the Compensation
Committee of the Company’s Board of Directors, or a subcommittee thereof.

 

1.5                                 “Common Stock” shall mean the common stock,
par value $.01 per share, of the Company or such other securities or property as
may become subject to the Award as a result of an adjustment made pursuant to
Section 7 hereof.

 

1.6                                 “Deferred Stock” shall mean the right to
receive on the date set forth herein and subject to the terms and conditions set
forth in this Agreement the number of shares of Common Stock specified in this
Agreement.

 

1.7                                 “Disability” shall mean the Grantee’s
physical or mental condition which prevents continued performance of his duties
and for which the Grantee establishes by medical evidence that such condition
will be permanent and continuous during the remainder of the Grantee’s life or
is likely to be of at least three (3) years’ duration.

 

1.8                                 “Good Reason” shall mean any one or more of
the following:

 

(a)  a material reduction in Grantee’s compensation or other benefits (other
than as may be permitted in any agreement between the Company or its subsidiary
and the Grantee;

 

(b)  any material change in Grantee’s job responsibilities; provided that, so
long as Grantee retains a substantial part of Grantee’s then current oversight
responsibility, a transfer of a portion of such oversight responsibility of
Grantee shall not in and of itself constitute a material change in Grantee’s job
responsibilities; or

 

(c)  the relocation of the Company’s principal executive offices to a location
outside the Minneapolis-St. Paul Metropolitan Area.

 

In order for a Termination of Employment to be considered for Good Reason, such
termination must occur within one (1) year after the event giving rise to such
Good Reason.  Grantee’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.

 

1.9                                 “Grant Date” shall mean            .

 

3

--------------------------------------------------------------------------------


 

1.10                           “Permitted Holders” means each of Alfred A.
Checchi, Gary L. Wilson, Frederic V. Malek or Richard C. Blum and Richard C.
Blum & Associates—NWA Partners, L.P., and also includes the Company and any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company.

 

1.11                           “Related Parties” with respect to any Permitted
Holders means (i) any spouse or immediate family member of such Permitted
Holder, any trust created primarily for the benefit of any such individual or
such individual’s estate, executor, administrator, committee or other personal
representatives or beneficiaries; or (ii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding a majority
controlling interest of which consist of one or more of such Permitted Holders
and/or such other Person referred to in the immediately preceding clause (i).

 

1.12                           “Secretary” shall mean the Secretary of the
Company.

 

1.13                           “Termination of Employment” shall mean the time
when the employee-employer relationship between the Grantee and the Company or
its subsidiary ceases for any reason whatsoever. The Grantee’s employment shall
not be deemed to have been terminated because of absence from active employment
on account of temporary illness or during authorized vacation or during
temporary leaves of absence from active employment granted by the Company or its
subsidiary.

 

1.14                           “Vesting Date(s)” shall mean
                        .

 

1.15                           “Vesting Period(s)” shall mean
                        .

 

Section 2.  The Deferred Stock Award

 

For good and valuable consideration, on the Grant Date the Company granted to
the Grantee pursuant to the Plan an Award of Deferred Stock with respect to
               (          ) shares of Common Stock (which shares may be adjusted
pursuant to Section 7 below) subject to the terms and conditions set forth in
this Agreement.

 

Section 3.  Vesting; Forfeiture

 

3.1                               Vesting.  Subject to the terms and conditions
of this Agreement, the shares of Deferred Stock shall vest as follows: 
         [describe vesting schedule]             .

 

3.2                               Forfeiture; Termination of Employment.  Except
as otherwise provided in this Section 3.2 and subject to Section 3.3 hereof, if
a Termination of Employment occurs prior to a Vesting Date, all or the portion
of the Award that has not yet vested pursuant to Section 3.1 hereof shall be
canceled immediately and the Grantee shall automatically forfeit all rights with
respect to all or such portion of the shares of Deferred Stock subject to the
Award as of the date of such Termination of Employment; provided however, that
(i) in the event a Termination of Employment as a result of the Grantee’s death
or Disability occurs prior to any Vesting Date, the

 

4

--------------------------------------------------------------------------------


 

Grantee shall become vested on the effective date of such Termination of
Employment in                         ; and (ii) in the event a Termination of
Employment (other than in connection with a Change in Control) by the Company
other than for Cause or by the Grantee for Good Reason occurs prior to any
Vesting Date, the Grantee shall become vested on the effective date of such
Termination of Employment in                                        .

 

3.3                                 Change in Control.  Notwithstanding any
other provision of this Agreement, in the event of a Change in Control, the
Deferred Stock shall vest in accordance with the following:

 

(a)  If the Change in Control occurs pursuant to Section 1.3(a) hereof, the
Grantee shall become vested in full in all shares of the Deferred Stock
immediately upon termination of the Grantee’s employment by the Company other
than for Cause or by the Grantee with Good Reason (i) at any time after the
occurrence of the Change in Control or (ii) before the occurrence of the Change
in Control if such termination is in connection with such Change in Control; and

 

(b)  If the Change in Control occurs pursuant to Section 1.3(b), (c) or (d)
hereof, the Grantee shall become vested in full in all shares of the Deferred
Stock immediately upon the effective date of such Change in Control.

 

Section 4.  Restrictions on Transfer

 

Prior to vesting of the Deferred Stock in accordance with Section 3 hereof, the
Deferred Stock is not transferable and may not be assigned, pledged or
hypothecated and shall not be subject to execution, attachment or similar
process. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities or other obligations of the
Grantee.

 

Section 5.  Issuance of Certificate

 

Except in the event of a Termination of Employment described in clause (ii) of
Section 3.2 hereof, promptly upon vesting of the Deferred Stock in accordance
with Section 3 hereof, the Company shall cause to be issued a certificate or
certificates evidencing such vested shares and shall cause such certificate to
be delivered to the Grantee or the Grantee’s legal representatives,
beneficiaries or heirs.  In the event of a Termination of Employment described
in clause (ii) of Section 3.2 hereof (except for any Termination of Employment
that occurs in connection with a Change in Control), the Company shall not be
obligated to issue and deliver such certificate or certificates to the Grantee
until the earlier of the applicable Vesting Date or the date the Deferred Stock
vests in accordance with Section 3.3 hereof.

 

Section 6.  Securities Law Requirements

 

By accepting the Award, the Grantee agrees that if at the time of delivery of
certificates for the Deferred Stock issued hereunder any sale of Common Stock is
not covered by an effective registration statement filed under the Securities
Act of 1933 (the “Act”), the Grantee will acquire

 

5

--------------------------------------------------------------------------------


 

the Deferred Stock for the Grantee’s own account and without a view to resale or
distribution in violation of the Act or any other securities law, and upon any
such acquisition the Grantee will enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with the terms of this Agreement, the Act or any other securities law.

 

Section 7.  Adjustments

 

In the event of any merger, reorganization, consolidation, recapitalization,
separation, spin-off, liquidation, stock dividend, split-up, share combination
or other change in the corporate or capital structure of the Company affecting
its Common Stock (each a “Recapitalization Event”), then for all purposes
referenced herein to the Common Stock or to Deferred Stock shall mean and
include all securities or other property that holders of Common Stock are
entitled to receive in respect of shares of Common Stock by reason of each
Recapitalization Event, which securities or other property shall be treated in
the same manner and shall be subject to the same restrictions as the underlying
Deferred Stock.

 

Section 8.  Tax Withholding

 

The Company shall have the right to (i) make deductions from the number of
shares of Common Stock otherwise deliverable upon the vesting of the shares of
Deferred Stock in accordance with Section 3 hereof in an amount sufficient to
satisfy withholding of any federal, state or local taxes required by law, or
(ii) take such other action as may be necessary or appropriate to satisfy any
such tax withholding obligations.

 

Section 9.  Award Does Not Confer Employment or Stockholder Rights

 

  Nothing in this Agreement shall confer upon the Grantee any right to continue
in the employ of the Company or its subsidiary or interfere in any way with the
right of the Company or its subsidiary to terminate the employment of the
Grantee at any time.  The Grantee shall not have any of the rights of a
stockholder of the Company with respect to the shares of Deferred Stock except
and to the extent that, and until, such shares of Deferred Stock vest in
accordance with Section 3 hereof. The Grantee shall not be entitled to receive
any dividends with respect to the Deferred Stock which become payable during the
Vesting Period, nor shall the Grantee be entitled to vote the shares of Deferred
Stock during the Vesting Period.

 

Section 10.  General Provisions

 

10.1                           This Agreement is made pursuant to the Plan and
is subject to all of the terms and provisions of the Plan as if the same were
fully set forth herein. By acceptance of the Award, the Grantee agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and this Agreement.  The Grantee hereby acknowledges receipt of a copy of the
Plan.

 

6

--------------------------------------------------------------------------------


 

10.2                           For purposes of the Award, the Committee in its
reasonable discretion and subject to the provisions hereof shall determine
whether a Termination of Employment of any type has occurred and such
determination shall be conclusive and determinative.

 

10.3                           The headings of sections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of this Agreement.

 

10.4                           This Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Agreement.

 

10.5                           The laws of the State of Minnesota shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

10.6                           Any suit, action or proceeding against the
Grantee with respect to this Agreement, or any judgment entered by any court in
respect of any thereof, may be brought in any court of competent jurisdiction in
the State of Minnesota, as the Company may elect in its sole discretion, and the
Grantee hereby submits to the non-exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment.

 

10.7                           In the event that any provision of this Agreement
shall be held by any court of competent jurisdiction illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of this Agreement and this Agreement shall
be construed and enforced as if the illegal, invalid or unenforceable provision
had never been included herein.

 

10.8                         All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered by hand (whether by overnight courier or otherwise) or sent by
registered or certified mail, return receipt requested, postage prepaid, to the
party to whom it is directed:

 

If to the Company, to it at the following address:

 

Northwest Airlines Corporation

2700 Lone Oak Parkway

Dept. A1180

Eagan, MN  55121

Attn:  Secretary

 

If to the Grantee, to him at the address set forth below under the Grantee’s
signature; or at such other address as either party shall from time to time
specify by notice in writing to the other party.

 

10.9                         This Agreement may be executed in two or more
counterparts, but all such counterparts shall constitute but one and the same
instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

NORTHWEST AIRLINES CORPORATION

 

 

By:

 

 

Name:

Title:

 

 

GRANTEE:

 

 

 

 

 

[insert Grantee’s name]

 

Grantee’s Address:

 

 

 

8

--------------------------------------------------------------------------------